DISSENTING OPINION OF
CIRCUIT JUDGE ACOBA
The precise issue is whether at an identification suppression hearing the defendant is entitled to call and examine as witnesses those persons who identified him at a pretrial lineup. Unquestionably the defendant has the right to exclude or suppress an in-court identification tainted by pretrial procedures which have given rise to a substantial likelihood of misidentification. Neil v. Biggers, 409 U.S. 188 (1972). Probably no evidence is more relevant and material in determining whether misidentification has occurred or not, than the testimony of the persons who made the identification. The effect of the majority opinion is to exclude such evidence from a suppression hearing, and therefore, I must respectfully dissent.
Whether the defendant is entitled to examine the identification witnesses at the suppression hearing must be determined from the objective of the constitutional protection claimed. The due process clause of the Fourteenth Amendment protects the defendant against the trial use of identification evidence obtained from pretrial identification procedures “so impermissibly suggestive as to give rise to a very substantial likelihood of irreparable misidentification.” Simmons v. U.S., 390 U.S. 377, 384 (1968). The protection arises in lineup situations because “the confrontation compelled by the State between the accused and the victim or witnesses to a crime to elicit identification evidence is peculiarly riddled with innumerable dangers and variable factors which might seriously, even crucially, derogate from a fair trial”. U.S. v. Wade, 388 U.S. 218, 228 (1967). Where the likelihood of misidentification is established, identification evidence must be excluded from trial. Id. at 241; Neil, supra, 409 U.S. at 197. Thus, from an evidentiary point of view, a challenge to pretrial *344identification evidence goes to the admissibility rather than to the weight of such evidence. Stovall v. Denno, 388 U.S. 293, 300 (1967). The U.S. Supreme Court “departed from the rule that the manner of an extra-judicial identification affects only the weight, not the admissibility of identification testimony at trial.” Simmons, supra, 390 U.S. at 382. Because the issue is one of evidence admissibility, the issue is to be decided by the judge and not the jury: “Thus, Wade and its companion cases reflect the concern that the jury not hear eyewitness testimony unless that evidence has aspects of reliability.” Neil, supra, 409 U.S. at 199; Manson v. Brathwaite, 432 U.S. 98, 111 (1977).
The time for ruling on the admissibility of identification evidence under the facts of this case was at the suppression hearing. Hawaii Rule of Penal Procedure 12(b)(3) requires that a motion to suppress must be made prior to trial. State v. Reese, 61 Haw. 499, 605 P.2d 935 (1980). The motion must be decided prior to trial “unless the court orders that it be deferred” to the trial or after verdict. H.R.P.P. 12(e). The decision was not deferred here. Consequently, the issue of admissibility was reserved for the suppression hearing.
At the suppression hearing defendant’s claim of a substantial likelihood of misidentification “must be evaluated in light of the totality of the surrounding circumstances.” Simmons, supra, 390 U.S. at 383. Each case must be considered on its own facts. Id. at 384. In considering each case on its facts, the U.S. Supreme Court has said:
The factors to be considered in evaluating the likelihood of misidentification include the opportunity of the witness to view the criminal at the time of the crime, the witness’ degree of attention, the accuracy of the witness’ prior description of the criminal, and the level of certainty demonstrated by the witness at the confrontation and the length of time between the crime and the confrontation.
Neil, supra, 409 U.S. at 199; State v. Padilla, 57 Haw. 150, 154, 552 P.2d 357 (1977).
*345These factors bear upon a witness’ perceptions. They “are to be applied in determining the admissibility of [identification] evidence.” Manson, supra, 432 U.S. at 116. On its face, a proffered examination of witnesses concerning the circumstances under which they made the pretrial identification is relevant and material to an evaluation of these factors. Accordingly, the defendant was entitled to examine the identification witnesses at the suppression hearing.
In Commonwealth v. Lee, 396 A.2d 755, at 757 (Penn.1978), the court held that the testimony of the identifying witness was necessary for the court to determine whether pretrial identification testimony was “reliable” and thus admissible. In U.S. v. Williams, 592 F.2d 1277 (5th Cir. 1979), which the majority attempts to distinguish, the defendant filed a motion to suppress an allegedly suggestive photographic lineup. The trial court heard only the testimony of the government witness and “allowed no testimony by the identification witnesses regarding the suggestiveness of the lineup.” Id. at 1281. The Fifth Circuit reversed, stating that “suppression hearings have little or no value unless the moving party is given wide latitude to develop the factual circumstances. ” Id.
In denying Appellant relief, the majority opinion cites three basic grounds.1 First, it is said that the defendant failed at the suppression hearing to show the suggestiveness of the lineup procedure. In that connection the Williams court said:
The Supreme Court in United States v. Wade, [citations omitted] recognized that there is a high incidence of miscarriage of justice resulting from suggestive presentation of a suspect in a pre-trial line-up *346identification. Although appellant’s counsel was present during the line-up, the effectiveness of his presence was substantially undermined by not being allowed to show at the suppression hearing that the line-up was suggestive.

Id.

Similarly, the defendant here, although represented by counsel at the lineup, was precluded from showing its suggestiveness by exclusion of the lineup witnesses’ testimony.
The second basic ground cited by the majority is that the defendant’s offer of proof in support of the witnesses’ testimony was insufficient. The record, however, indicates the offer was sufficient in light of the constitutional objective.
Defense counsel who was present at the lineup had testified that he objected to the lineup because the participants did not look similar to the defendant, and the defendant was the only one with “scraggly” hair and acne.
The detective in charge of the lineup had testified that defense counsel made several objections to the lineup, including an objection to the witnesses viewing the lineup together, and an objection to the detective prohibiting defense counsel from talking to the witnesses before and after the lineup.
Defense counsel had attempted to call the five identification witnesses at the hearing. His offer of proof was that the lineup was inaccurate because the police reports indicated the witnesses had given conflicting descriptions of the suspect, that the lineup was suggestive because only two people in the lineup had long hair, and that the other lineup participants had body structures different from that of the defendant. Because of the prior conflicting descriptions, defense counsel argued that only an examination of the eyewitnesses would reveal whether a substantial misidentification had occurred and whether an in-court identification would be tainted. Under these circumstances the *347nature of the proffered testimony justified examination of the witnesses.
The majority’s third basic ground is that the identification witnesses’ trial testimony failed to show a likelihood of misidentification under the “totality of circumstances” test. It is not necessary to review the witnesses’ testimonies, although they Contain admitted inconsistencies. Because there was not an adequate opportunity to present facts on the circumstances surrounding the identification at the suppression hearing, the test is not applicable. As previously indicated, the question of identification testimony admissibility was for the suppression hearing. Accordingly, at the trial there was no attempt, as the majority’s recounting of the trial testimony indicates, to delve into the facts underlying the “totality of circumstances” test. The trial examination of the identification witnesses, therefore, cannot be the basis for concluding identification had been reliably established under that test.
In addition, at trial, examination on identification is concerned with the weight such testimony is to be given on the ultimate issue of guilt or innocence, an issue on which the State has the burden of proof. Therefore, as in this case, the defense may, as a matter of trial strategy, rely on a perceived insufficiency of evidence to prove identity beyond a reasonable doubt. In that situation the defendant would not embark on a wide ranging examination on the identity issue. In that connection, the majority’s observations that the identification witnesses were only “sketchily” examined by the defense and were not examined on items of claimed suggestiveness would imply that there was an obligation on the defense to pursue the admissibility issue at the trial. To require the defendant to do this at the expense of trial considerations is to unduly burden his right to a fair trial. This point was discussed in Wade, supra, 388 U.S. at 240-241:
The lineup is most often used, as in the present case, to crystallize the witnesses’ identification of the defendant for future reference. We have already noted that the lineup identification will have that effect. The *348State may then rest upon the witnesses’ unequivocal courtroom identification, and not mention the pretrial identification as part of the State’s case at trial. Counsel is then in the predicament in which Wade’s counsel found himself - realizing that possible unfairness at the lineup may be the sole means of attack upon the unequivocal courtroom identification, and having to probe in the dark in an attempt to discover and reveal unfairness, while bolstering the government witness’ courtroom identification by bringing out and dwelling upon his prior identification. (Emphasis added.)
At trial neither party, although for different reasons, engaged in a searching factual inquiry of pretrial identification procedures presumed by the “totality of circumstances” test. Under these facts, the witnesses’ trial testimony would not establish the reliability of the defendant’s in-court identification.
The defendant also claims his right to compulsory process under the Sixth Amendment and Art. I, Sec. 11, U.S. and Hawaii Constitutions respectively, were violated. The “compulsory process” clause has been recognized as an alternative to the confrontation clause. The United States Supreme Court in Washington v. Texas, 388 U.S. 14, 87 S.C. 1920 (1967) made the compulsory process clause obligatory upon the states through the Fourteenth Amendment as a fundamental and essential component of a fair trial. The Court in Washington stated that “the right [to compulsory process] is, in plain terms, the right to present a defense.” Id., 388 U.S. at 20.
So fundamental and essential is this right, that it was held to prevail over a generalized claim of Presidential privilege and confidentiality in response to a subpoena duces tecum in U.S. v. Nixon, 418 U.S. 683 (1974). In Nixon, supra at 708, the Court said:
The need to develop all relevant facts in the adversary system is both fundamental and comprehensive. The ends of criminal justice would be defeated if judgments were to be founded on a partial or speculative presentation of the facts ... To ensure that justice is *349done, it is imperative to the function of the courts that compulsory process be available for the production of evidence needed either by the prosecution or the defense.
Compulsory process was held applicable in Nixon to a situation involving pretrial discovery of evidence that might have mitigated in favor of the several Watergate defendants.
The Hawaii Supreme Court has said that:
We have no doubt that the compulsory process provision in the Hawaii Constitution, Art. I, Sec. 11, was intended to guarantee an accused the right to have witnesses testify in his favor.
State v. Leong, 51 Haw. 581, 465 P.2d 560 (1970). In Leong, the court held that it was error for the trial court to prohibit the testimony of defendant’s witnesses because they had violated the witness-exclusionary rule of the court.
Thus, it is clear that compulsory process stands not only for the proposition that a defendant is entitled to have witnesses testify in his behalf, but also for the proposition that a defendant is entitled to present a defense.
Here the defendant was foreclosed from examining the witnesses who made the identification. He was therefore foreclosed from obtaining and presenting facts which would be relevant and material in determining his constitutional claim. He was, in effect, prevented from presenting a defense.
The record indicates that the only evidence linking the defendant to the crime was the identification by the eyewitnesses. The State failed to prove that fingerprints and items of clothing recovered in the case belonged to the defendant. At trial the defendant had an alibi defense. Under the circumstances the error was not harmless beyond a reasonable doubt. State v. Pokini, 57 Haw. 26, 548 P.2d 1402 (1976), cert. denied, 429 U.S. 963 (1976); Wade, supra, 388 U.S. at 242. Accordingly, I would reverse and remand.

 Two subsidiary grounds are also implied. One is that the suppression hearing could be misused for improper “discovery.” But “discovery” is properly limited by the purpose of the hearing. The other ground is that the defendant failed to show he was precluded from obtaining facts from the witnesses prior to the hearing. But no case requires counsel to contact identification witnesses beforehand as a condition to calling them at a suppression hearing, especially where, as here, the police report contained their statements.